Title: An Acct. of the Weather—in March [1769]
From: Washington, George
To: 

 


Mar. 1. No frost but raw & cold. Wind North in the Morning—but No. East afterwards and very cloudy—with Misling Rain at Night.
 


2. Not much Rain in the Night but some hard showers today, with the Wind Southwardly in the forepart of the day and No. Wt. afterwards.—then growing clear & cold.
 


3. The ground slightly froze. Wind still at No. West—but not cold. Weathr. clear.
 


4. Ground again slightly froze. Wind at No. Et., & day lowering. In the Afternoon fine Rain or Mist & wind fresh from the same point. Evening calm but still misty.
 


5. Morning clear & Wind Southwardly. Abt. 10 Oclock the Wind came hard from the Westward & contd. all day but not cold.
 


6. Ground a little froze. Wind Westwardly but not hard. Pleast. till Evening then raw cold & cloudy. Wind Eastwardly.
 


7. Ground slightly froze. Weathr. raw cold cloudy, & in the Afternn. Snowg.; wind Northwd.
 


8. Ground coverd two or 3 Inches with Snow but not being cold it thawd fast after the morng. when the Sun broke out.
 


9. Ground hard froze—& very raw cold, and cloudy till 12 oclock then more moderate. Wind southwardly and clear.
 


10. Exceeding high & cold wind from the No. West all day. Ground hard froze.
 


11. Ground excessive hard froze & Morning very cold—wind being fresh from the No. Wt. but the Afternoon more moderate wind falling.
 


12. Ground hard froze. Calm Mild & pleasant with passive clouds & sunshine.

 


13. Ground hard froze but the Weather very mild & pleasant after the Morning.
 


14. Very pleasant and warm there being but little Wind.
 


15. Again warm & pleasant with but little Wind.
 


16. Morning lowering and sometimes raining with high squals of wind.
 


17. Morning pretty sharp wind having shifted to the No. West in the Night—but the day clear still & pleasant.
 


18. Lowering with a little rain in the afternn. Wind southwardly and Evening clear.
 


19. A most delightful morning, & pleast. clear day. Afternoon lowering & windy.
 


20. A little cool but still clear and pleasant.
 


21. Clear and very warm the first part of the day. Windy the latter part from the Westward & at Night cool wind at No. West.
 


22. Cool. Wind still at North West & clear.
 


23. Clear & pleasant. But little wind & that southwardly.
 


24. Wind Southwardly, & little of it. Day very warm and clear.
 


25. Southwardly wind & Warm. Day clear but very smoky as it hath been for sevl. days past.
 


26. Very warm & clear except smokey. Wind still to the southward.
 


27. Lowering Morning with rain from 10 Oclock from the No. East all day & Night.
 


28. Rather cool. Wind at No. West but not hard.
 


29. Fine warm Morning & Wind afterwards from So. West & cooler.

 


30. A little Rain in the Morning, but clear afterwards with the Wind pretty fresh, & somewhat cool from No. Wt.
 


31. A fine warm & pleasant day with but little wind and that southwardly.
